Citation Nr: 0727039	
Decision Date: 08/29/07    Archive Date: 09/11/07

DOCKET NO.  00-20 785A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUES

1.  Entitlement to service connection for a bilateral 
shoulder condition, to include as secondary to service-
connected gout.

2.  Entitlement to service connection for a bilateral elbow 
condition, to include as secondary to service-connected gout.

3.  Entitlement to an increased rating for a low back 
disability, currently evaluated as 20 percent disabling.

4.  Entitlement to an increased rating for traumatic 
arthritis of the left wrist, currently evaluated as 10 
percent disabling.

5.  Entitlement to an increased rating for hypertension, 
currently evaluated as 10 percent disabling.

6.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel


INTRODUCTION

The veteran served on active duty from July 1972 until July 
1985.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from July 1999 determinations by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Baltimore, 
Maryland.

The Board notes that the veteran did not submit a substantive 
appeal with respect to the July 1999 denial of service 
connection for depression.  The Board further notes that at 
his May 2002 RO hearing, the veteran stated that he was not 
seeking service connection for depression.  Accordingly, a 
claim for service connection for depression is not currently 
before the Board.

In July 2005, the veteran testified at a Central Office 
hearing before the undersigned.  A copy of the hearing 
transcript has been associated with the claims files. 

In December 2005, the Board remanded the veteran's claims to 
the RO for additional development.  The requested development 
has been completed and the case has been returned to the 
Board for appellate consideration. 

By a November 2006 rating action, the RO increased the 
disability evaluation assigned to the service-connected low 
back disability from 10 to 20 percent, effective December 15, 
1998.  As the 20 percent evaluation is less than the maximum 
available under the applicable diagnostic criteria, the 
veteran's claim remains viable on appeal.  See AB v. Brown, 6 
Vet. App. 35, 38 (1993).

Other issues on appeal during the course of the appellant's 
appeal, included entitlement to service connection for a foot 
disorder, to include as secondary to gout and entitlement to 
service connection for gout.  By a November 2006 rating 
action, the RO granted service connection for gout, to 
include ankles and feet.   Since the claims were granted, the 
appeal as to these issues has become moot.  
See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).  Thus, 
the only issues remaining in appellate status are those 
listed on the title page. 

Finally, a review of the record raises an inferred claim of 
entitlement to service connection for bilateral elbow scars.  
As this issue has not been developed for appellate review, it 
is referred to the RO for appropriate action. 

The issue of whether new and material evidence has been 
received to reopen a claim for service connection for is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.




FINDINGS OF FACT

1.  Bilateral shoulder arthritis and bilateral elbow 
epicondylitis were first demonstrated many years after 
service, and are not the result of a disease or injury in 
service, and are unrelated to service-connected gout. 

2.  The veteran's low back disability is manifested by 
subjective complaints of low back pain, and forward flexion 
of the lumbar spine limited to 85 degrees, without 
neurological impairment.

3.  The veteran is right-handed.  His service-connected left 
wrist (non dominant) disability is manifested by limitation 
of motion; the left wrist is not ankylosed.

4.  The veteran's blood pressure readings demonstrate 
diastolic pressures that are predominately less than 110, and 
systolic pressures that are predominately less than 200.


CONCLUSIONS OF LAW

1.  Bilateral shoulder arthritis was neither incurred in or 
nor aggravated by military service, nor may it be presumed to 
have been incurred therein, nor is it secondary to service-
connected gout.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 
1137, 5103, 5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.303, 3.307, 3.309, 3.310 (2006). 

2.  Bilateral elbow epicondylitis was neither incurred in or 
nor aggravated by military service, nor may it be presumed to 
have been incurred therein, nor is it secondary to service-
connected gout.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 
1137, 5103, 5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.303, 3.307, 3.309, 3.310 (2006). 

3.  The criteria for an evaluation in excess of 20 percent 
for low back disability, have not been met. 38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 4.14, 4.40, 4.45, 4.59, 4.7, 4.71a, Diagnostic Codes, 
5235-5243, 5285, 5289, 5293, 5295 (2002, 2003 & 2006).

4.  The criteria for an evaluation in excess of 10 percent 
for hypertension have not been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107(b) (West 2002 & Supp. 2006); 38 C.F.R. §§ 
4.7, 4.104, Diagnostic Code 7101 (2006).

5.  The criteria for an evaluation in excess of 10 percent 
for left wrist disability have not been met.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107(b) (West 2002 & Supp. 2006); 38 
C.F.R. §§ 4.40, 4.45, 4.71a, Diagnostic Code 5215 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act (VCAA)

The VCAA and implementing regulations impose obligations on 
VA to provide claimants with notice and assistance.  
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & 
Supp. 2007); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2006).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2006).  Such notice must inform the 
claimant of any information and evidence (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in his 
possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pellegrini  v. 
Principi, 18 Vet. App. 112 (2004).  

The Court has also held that that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The RO provided the veteran with notice as to the Pelegrini 
II elements by way of a December 2005 letter.  The December 
2005 letter was provided after the RO's initial denial, but 
the timing deficiency was cured when the claims were 
readjudicated via a November 2006 supplemental statement of 
the case.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The veteran was not provided with notice regarding disability 
ratings or effective dates for the disabilities on appeal.  
Despite the inadequate notice on these elements, the Board 
finds no prejudice to the veteran in proceeding with the 
issuance of a final decision.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993) (where the Board addresses a question 
that has not been addressed by the agency of original 
jurisdiction, the Board must consider whether the veteran has 
been prejudiced thereby).  In that regard, as the Board 
concludes below that the preponderance of the evidence is 
against the appellant's service connection and increased 
evaluation claims on appeal, any questions as to the 
appropriate disability ratings or effective dates to be 
assigned are rendered moot.  

The RO has obtained all reported pertinent records, and 
obtained an examination with an opinion on all the claims.  
This examination was performed by VA in April 2006, pursuant 
to the Board's December 2005 remand directives.  



Entitlement to service connection for a bilateral shoulder 
condition, to include as secondary to service-connected gout.

Entitlement to service connection for a bilateral elbow 
condition, to include as secondary to service-connected gout.

Pertinent Law and Regulations

Service connection-general criteria

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  See Caluza v. Brown, 7 
Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 
(Fed. Cir. 1996) (table); see also Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. 
App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Under 38 C.F.R. § 3.303(b), an alternative method of 
establishing the second and third Caluza element is through a 
demonstration of continuity of symptomatology.  Barr v. 
Nicholson, No. 04-0534 (U.S. Vet. App., Jun. 15, 2007); see 
Savage, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. 
West, 12 Vet. App. 296, 302 (1999).  Continuity of 
symptomatology may be established if a claimant can 
demonstrate (1) that a condition was "noted" during service; 
(2) evidence of post-service continuity of the same 
symptomatology; and (3) medical or, in certain circumstances, 
lay evidence of a nexus between the present disability and 
the post-service symptomatology.  Savage, 10 Vet. App. at 
495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-
service incurrence sufficient in some circumstances for 
purposes of establishing service connection); 38 C.F.R. § 
3.303(b).

Lay persons are not competent to opine as to medical etiology 
or render medical opinions.  Barr v. Nicholson, see Grover v. 
West, 12 Vet. App. 109, 112 (1999); Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  Lay testimony is competent, 
however, to establish the presence of observable 
symptomatology and "may provide sufficient support for a 
claim of service connection."  Layno v. Brown, 6 Vet. App. 
465, 469 (1994); see also Falzone v. Brown, 8 Vet. App. 398, 
405 (1995) (lay person competent to testify to pain and 
visible flatness of his feet); Espiritu, 2 Vet. App. at 494-
95 (lay person may provide eyewitness account of medical 
symptoms).  

"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology."  Savage, 10 Vet. App. at 496 
(citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991)).  
Once evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno, 
supra (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted." 

Where a veteran served 90 days or more during a period of war 
or during peacetime service after December 31, 1946, and 
arthritis is manifested manifest to a degree of 10 percent or 
more within one year from date of termination of such 
service, such diseases shall be presumed to have been 
incurred in or aggravated by service, even though there is no 
evidence of such diseases during the period of service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137; 38 
C.F.R. §§ 3.307, 3.309(a).

Service connection may also be established on a secondary 
basis for a disability that is proximately due to or the 
result of a service-connected disease or injury.  38 C.F.R. § 
3.310(a) (2006).  See Harder v. Brown, 5 Vet. App. 183, 187 
(1993).  Additional disability resulting from the aggravation 
of a non-service-connected condition by a service-connected 
condition is also compensable under 38 C.F.R. § 3.310(a).  
See Allen v. Brown, 7 Vet. App. 439, 448 (1995).

Analysis

The veteran has maintained that his current bilateral 
shoulder and elbow disabilities are the result of an in-
service 1974 motor vehicle accident or, in the alternative, 
are related to his service-connected gout. 

A review of the evidence or record reflects that there is 
current evidence of bilateral shoulder arthritis and 
bilateral elbow epicondylitis (see, April 2006 VA examination 
report).  Although service medical records confirm that the 
veteran was involved in a 1974 motor vehicle accident, they 
are devoid of any contemporaneous evidence of any injury to 
his shoulders and elbows.  Indeed, the remainder of the 
records are entirely devoid of any subjective complaints, 
clinical findings or diagnoses of any shoulder or elbow 
pathology.  

In addition, there is no competent evidence of a link between 
the currently demonstrated bilateral shoulder arthritis and 
bilateral elbow epicondylitis and any event or incident of 
the veteran's period of active service.  

The veteran has alleged that the bilateral shoulder and elbow 
disabilities are related to his service-connected gout.  
However, an April 2006 VA examiner specifically opined that 
the veteran's disabilities were not related to his gout.  As 
there is no opinion of record that contradicts the April 2006 
VA's examiner's opinion, service connection for bilateral 
shoulder and elbow disabilities on direct incurrence and 
secondary bases must be denied.  38 U.S.C.A. §§  1110, 1131; 
38 C.F.R. § 3.303, 3.310.  

Service connection is also not warranted for arthritis of the 
shoulders and elbows on a presumptive basis.  There is no 
evidence of any arthritis of shoulders or elbow in service or 
manifested to a degree of at least 10 percent within the year 
immediately following the veteran's discharge from service in 
July 1985.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 
3.303, 3.307, 3.309.  

Currently, the only other evidence of record supporting the 
veteran's claims is his own lay opinions.  The veteran has 
not been shown to possess the requisite medical training, 
expertise, or credentials needed to render a diagnosis or a 
competent opinion as to medical causation.  Accordingly, his 
lay opinions do not constitute competent medical evidence and 
lack probative value. See Espiritu v. Derwinski, 2 Vet. App. 
492, 494-95 (1992); see also Routen v. Brown, 10 Vet. App. 
183, 186 (1997), aff'd, 142 F.3d 1434 (Fed. Cir. 1988); YT v. 
Brown, 9 Vet. App. 195, 201 (1996).

Overall, the preponderance of the evidence is against the 
veteran's claims for service connection for bilateral 
shoulder and elbow disabilities, to include as secondary to 
service-connected gout, and they must be denied.

Increased Rating Claims 

Pertinent Law and Regulations

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities (rating schedule).  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10 (2006).

If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that 
evaluation; otherwise, the lower evaluation will be assigned.  
38 C.F.R. § 4.7 (2006).

In view of the number of atypical instances it is not 
expected, especially with the more fully described grades of 
disabilities, that all cases will show all the findings 
specified. Findings sufficiently characteristic to identify 
the disease and the disability there from, and above all, 
coordination of rating with impairment of function will, 
however, be expected in all instances.  38 C.F.R. § 4.21 
(2006). 

In evaluating a disability, the Board considers the current 
examination reports in light of the whole recorded history to 
ensure that the current rating accurately reflects the 
severity of the condition.  The Board has a duty to 
acknowledge and consider all regulations that are potentially 
applicable. 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant. 38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

VA regulations also require that disability evaluations be 
based upon the most complete evaluation of the condition that 
can be feasibly constructed with interpretation of 
examination reports, in light of the whole history, so as to 
reflect all elements of disability.  The medical as well as 
industrial history is to be considered, and a full 
description of the effects of the disability upon ordinary 
activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10.

For disabilities evaluated on the basis of limitation of 
motion, VA is required to apply the provisions of 38 C.F.R. 
§§ 4.40, 4.45 (2005), pertaining to functional impairment.  
The Court has instructed that in applying these regulations 
VA should obtain examinations in which the examiner 
determined whether the disability was manifested by weakened 
movement, excess fatigability, incoordination, or pain.  Such 
inquiry is not to be limited to muscles or nerves.  These 
determinations are, if feasible, be expressed in terms of the 
degree of additional range-of-motion loss due to any weakened 
movement, excess fatigability, incoordination, or pain.  
DeLuca v. Brown, 8 Vet. App. 202 (1995); see also Johnston v. 
Brown, 10 Vet. App. 80, 84-5 (1997); 38 C.F.R. § 4.59 (2005).

Entitlement to an increased rating for a low back disability, 
currently evaluated as 20 percent disabling.

Specific rating criteria

The criteria for evaluating disabilities of the spine were 
revised effective September 26, 2003.  See 68 Fed. Reg. 
51454-51456 (August 27, 2003).

A new law or regulation applies, if at all, only to the 
period beginning with the effective date of the new law or 
regulation.  Kuzma v. Principi, 341 F. 3d 1327 (Fed. Cir. 
2003).

In VAOPGCPREC 7-2003, VA's General Counsel held that when a 
new statute is enacted or a new regulation is issued while a 
claim is pending, VA must first determine whether the statute 
or regulation identifies the types of claims to which it 
applies.  If the statute or regulation is silent, VA must 
determine whether applying the new provision to claims that 
were pending when it took effect would produce genuinely 
"retroactive effects."  VAOPGCPREC 7-2003; 69 Fed. Reg. 25179 
(2004).

Prior to September 26, 2003, Diagnostic Code 5291 provided 
for a 10, 20 and 30 percent evaluations for slight, moderate 
and severe limitation of motion of the lumbar spine, 
respectively.  Id.

Prior to September 26, 2003, 38 C.F.R. § 4.71a, Diagnostic 
Code 5295 (2002) provided that lumbosacral strain with muscle 
spasm on extreme forward bending, loss of lateral spine 
motion, unilateral, in a standing position, warranted an 
evaluation of 20 percent.  An evaluation of 40 percent 
required severe lumbosacral strain with listing of whole 
spine to opposite side, positive Goldthwaite's sign, marked 
limitation of forward bending in a standing position, loss of 
lateral motion with osteoarthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion.  Id.

While the appeal was pending, Diagnostic Code 5293, 
intervertebral disc syndrome, was revised effective September 
23, 2002.  See 67 Fed. Reg. 54349 (August 22, 2002).

Prior to September 23, 2002, intervertebral disc syndrome was 
evaluated as 20 percent disabling when moderate; 40 percent 
disabling when severe, with recurring attacks and little 
intermittent relief; and 60 percent disabling when 
pronounced; with persistent symptoms compatible with sciatic 
neuropathy with characteristic pain and demonstrable muscle 
spasm, absent ankle jerk, or other neurological findings 
appropriate to the site of the diseased disc, and little 
intermittent relief.  38 C.F.R. Part 4, § 4.71a, Diagnostic 
Code 5293 (2002).

Effective September 23, 2002, intervertebral disc syndrome 
(preoperatively or postoperatively) will be evaluated either 
on the total duration of incapacitating episodes over the 
past 12 months or by combining under § 4.25 separate 
evaluations of its chronic orthopedic and neurological 
manifestations along with evaluations for all other 
disabilities, whichever method results in the higher 
evaluation.

With incapacitating episodes having a total duration of at 
least six weeks during the past 12 months, a 60 percent 
rating is warranted, while a 40 percent rating is for 
application where there are incapacitating episodes having a 
total duration of at least four weeks but less than six weeks 
during the past 12 months; and a 20 percent evaluation is 
warranted where there are incapacitating episodes having a 
total duration of at least two weeks but less than four weeks 
during the past 12 months. 38 C.F.R. Part 4, § 4.71a, 
Diagnostic Code 5293 (2003).

For purposes of evaluations under Diagnostic Code 5293, an 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.  "Chronic orthopedic and neurological 
manifestations" means orthopedic and neurological signs and 
symptoms resulting from intervertebral disc syndrome that are 
present constantly, or nearly so.  Note (1).  Id.  

When evaluating on the basis of chronic manifestations, 
evaluate orthopedic disabilities using evaluation criteria 
for the most appropriate orthopedic diagnostic code or codes.  
Evaluate neurological disabilities separately using 
evaluation criteria for the most appropriate neurological 
diagnostic code or codes.  Note (2).  Id.  

If intervertebral disc syndrome is present in more than one 
spinal segment, provided that the effects in each spinal 
segment are clearly distinct, evaluate each segment on the 
basis of chronic orthopedic and neurological manifestations 
or incapacitating episodes, whichever results in a higher 
evaluation for that segment.  Note (3).  Id.  

Under the revised criteria, effective September 26, 2003, a 
general rating formula for diseases and injuries of the spine 
will provide that with or without symptoms such as pain, 
stiffness, or aching in the area of the spine affected by 
residuals of injury or disease the following ratings will 
apply.

A 20 percent rating is warranted for forward flexion of the 
thoracolumbar spine greater than 30 degrees but not greater 
than 60 degrees; or, forward flexion of the cervical spine 
greater than 15 degrees but not greater than 30 degrees; or, 
the combined range of motion of the thoracolumbar spine not 
greater than 120 degrees; or, the combined range of motion of 
the cervical spine not greater than 170 degrees; or, muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis.

A 30 percent rating is warranted for forward flexion of the 
cervical spine 15 degrees or less; or, favorable ankylosis of 
the entire cervical spine.

A 40 percent rating is warranted for unfavorable ankylosis of 
the entire cervical spine; or, forward flexion of the 
thoracolumbar spine 30 degrees or less; or, favorable 
ankylosis of the entire thoracolumbar spine.

A 50 percent rating is warranted for unfavorable ankylosis of 
the entire thoracolumbar spine.

A 100 percent rating is warranted for unfavorable ankylosis 
of the entire spine.

Note (1): Evaluate any associated objective neurological 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
diagnostic code.

Note (2): (See also Plate V) For VA compensation purposes, 
normal forward flexion of the thoracolumbar spine is zero to 
90 degrees, extension is zero to 30 degrees, left and right 
lateral flexion are zero to 30 degrees, and left and right 
lateral rotation are zero to 30 degrees.  The combined range 
of motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation.  The normal combined range of motion of the 
thoracolumbar spine is 240 degrees.  The normal ranges of 
motion for each component of spinal motion provided in this 
note are the maximum that can be used for calculation of the 
combined range of motion.

Diagnostic Code 5243 provides that intervertebral disc 
syndrome (preoperatively or postoperatively) be rated either 
under the General Rating Formula for Disease and Injuries of 
the Spine, or under the Formula for Rating Intervertebral 
Disc Syndrome Based on Incapacitating Episodes, whichever 
method results in the higher evaluation when all disabilities 
are combined under 38 C.F.R. § 4.25.  The incapacitating 
episode rating scheme set forth in Diagnostic Code 5243 is 
nearly the same as that utilized in the version of Diagnostic 
Code 5293, effective September 23, 2002.

Analysis

As noted in the Introduction, by a November 2006 rating 
action, the RO increased the disability evaluation assigned 
to the service-connected L-5 sacrilization from 10 to 20 
percent pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5245 
(2006), previously rated under Diagnostic Code 5295 (2002).  

The Board will first consider whether higher initial ratings 
are warranted for the prescribed time periods under the 
version of Diagnostic Code 5295, in effect prior to the 
revision of September 23, 2002.  

In the veteran's case, he does not have marked limitation of 
forward bending of the lumbar spine.  In this regard, 
abnormal mobility of the lumbar spine was not demonstrated 
during an April 2006 VA examination, (see, April 2006 VA 
examination report).  Thus, a higher evaluation is not 
warranted under former Diagnostic Code 5295.  

A higher evaluation is also not warranted under old 
Diagnostic Code 5285, rating residuals of vertebral fracture, 
because a fracture of the lumbar spine has never been found.  
38 C.F.R. § 4.71a, Diagnostic Codes 5285 (2003).

Under former Diagnostic Code 5292, a higher evaluation of 40 
percent is warranted where there is severe limitation of 
motion of the lumbar spine.  Id.  In the instant appeal, when 
evaluated by VA in April 2006, the veteran demonstrated 
forward flexion of the lumbar spine to 85 degrees with pain.  
The VA examiner found additional limitation due to functional 
factors, such as pain, fatigue, weakness and incoordination 
of the lumbar spine.  38 C.F.R. §§ 4.40, 4.45.  The old 
criteria did not define severe limitation of motion, but VA 
now defines normal forward flexion as being to 90 degrees.  
The veteran, thus, had less than a 20 percent loss of normal 
motion.  This loss cannot be characterized as severe.  Thus, 
the weight of the evidence does not show limitation of motion 
of the lumbar spine approximating the severe level.  38 
C.F.R. §§ 4.7, 4.21, 4.71a, Diagnostic Code 5292 (2002).

A higher rating under the version of Diagnostic Code 5293, in 
effect prior to the revision of September 23, 2002, would 
require severe intervertebral disc syndrome with recurring 
attacks with little intermittent relief.  Diagnostic studies 
have documented X-ray and magnetic resonance imaging findings 
of degenerative disc disease and broad-based disc herniation 
at L4-5 without nerve root impingement (see, December 2002 
and April 2006 VA outpatient and examination reports, 
respectively).  Most recent, and hence the most probative VA 
examination report, dated in April 2006, reflects that the 
veteran had no tenderness to palpation over the lumbosacral 
spine.  Forward flexion of the lumbar spine was to 85 
degrees.  Furthermore, there was no evidence of any 
neurological deficits.  To this end, the veteran had intact 
sensation to light touch and discrimination involving his 
bilateral lower extremities.  Motor strength was 5/5 in hip 
flexion and extension, bilaterally.  

In light of the absence of neurological impairment, an 
absence of tenderness upon palpation and slight limited range 
of forward flexion of the lumbar spine, the evidence is 
against a finding of severe intervertebral disc disease.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 4.7, 4.21 (2006).

Thus, an increased rating is not warranted under the oldest 
applicable criteria for rating intervertebral disc disease. 
38 C.F.R. § 4.71a, Diagnostic Code 5293 (2002).

An increased rating under Diagnostic Code 5293, as revised 
September 23, 2002, would be warranted if the veteran had 
incapacitating episodes of intervertebral disc syndrome 
having a total duration of at least 4 weeks, but less than 6 
weeks, in the past 12 months.  In the veteran's case, the 
medical evidence of record does not show that the veteran has 
been prescribed periods of bed rest; hence incapacitating 
episodes have not been shown.  Thus, a higher evaluation 
under Diagnostic Code 5293, as revised September 23, 2002, is 
not warranted.  38 C.F.R. § 4.71a, Diagnostic Code 5293 
(2003).

The veteran could, in the alternative, be rated under this 
version of Diagnostic Code 5293, on the combination of the 
orthopedic and neurological manifestations.  Since he has no 
related neurological impairment and no more than moderate 
limitation of motion of the lumbar spine (as discussed below) 
under old Diagnostic Code 5292, and does not meet the 
criteria for a higher evaluation under Diagnostic Code 5293, 
this alternate method would not yield a higher evaluation 
than the current 20 percent.

The current rating criteria for Diagnostic Code 5243 
(formerly Diagnostic Code 5293) are essentially the same as 
the criteria adopted for Diagnostic Code 5293 in September 
2002.  38 C.F.R. § 4.71a, Diagnostic Code 5293 (2006). 
As previously indicated, in view of an absence of 
neurological findings during an April 2006 VA), an additional 
evaluation for neurological impairment is not warranted.  Id.  

Under the General Rating Formula for Diseases and Injuries of 
the Spine effective after September 26, 2003, an increased 
evaluation of 40 percent is warranted where forward flexion 
of the thoracolumbar spine is 30 degrees or less, or there is 
favorable ankylosis of the entire thoracolumbar spine.  As 
noted previously, the most limited forward flexion of the 
lumbar spine exhibited was to 85 degrees at an April 2006 VA 
orthopedic examination.  Thus, range of motion of the lumbar 
spine does not approximate the criteria for an evaluation in 
excess of 20 percent on the basis of the General Formula.   
In addition, because the veteran is able to move his lower 
back joint, by definition, it is not immobile. Therefore, 
ankylosis is not shown.  See Lewis v. Derwinski, 3 Vet. App. 
259 (1992) [citing Saunders Encyclopedia and Dictionary of 
Medicine, Nursing, and Allied Health at 68 (4th ed. 1987)]

In terms of functional impairment as a result of the service-
connected low back disability, during an April 2006 VA 
examination, the examiner indicated that the veteran had 
flare-ups of low back pain brought on by heavy lifting and 
repetitive activities.  In addition, there was evidence of 
fatigue, weakness and incoordination in association with his 
low back.  Yet, the clinical findings of record do not 
reflect impairment that warrants a higher rating.  As 
explained above, the veteran had forward flexion of the 
lumbar spine to 85 degrees, along with an absence of 
neurological impairment as a result of the service-connected 
low back disability (see, April 2006 VA orthopedic 
examination report).  Accordingly, a higher evaluation is not 
warranted on the basis of functional impairment of the lumbar 
spine.  38 C.F.R. §§ 4.40, 4.45, 4.59.

Entitlement to an increased rating for traumatic arthritis of 
the left wrist, currently evaluated as 10 percent disabling.

Specific rating criteria

The veteran is seeking an increased disability rating for his 
service-connected left wrist disability which is currently 
rated as 10 percent disabling under 38 C.F.R. § 4.71a, 
Diagnostic Code 5215 (2005), limitation of motion of the 
wrist.  Diagnostic Code 5215 provides for the schedular 
assignment of a maximum 10 percent evaluation, whether it be 
for the major (dominant) or minor upper extremity, when there 
is objective demonstration of wrist dorsiflexion that is less 
than 15 degrees or palmar flexion limited in line with the 
forearm. 

For VA purposes, normal dorsiflexion of the wrist is from 0 
to 70 degrees, and normal palmar flexion is from 0 to 80 
degrees.  Normal ulnar deviation of the wrist is from 0 to 45 
degrees, and normal radial deviation is from 0 to 20 degrees. 
Normal forearm pronation is from 0 to 80 degrees and normal 
forearm supination is from 0 to 85 degrees. 38 C.F.R. § 4.71, 
Plate I (2006).  

Analysis

The veteran contends that the symptomatology associated with 
his left wrist disability is more severe than is contemplated 
by the currently assigned rating because his left wrist range 
of motion is limited by pain, especially with repetitive use.  

The veteran is currently in receipt of the maximum evaluation 
authorized for limitation of motion of the major wrist 
without ankylosis.

When evaluated by VA in April 2006, the veteran complained of 
having pain with repetitive use of the left wrist, along with 
weakness and fatigability.  He stated that his left wrist 
pain had progressed to the point where he experienced 
intermittent pain that occurred approximately every month 
with no clear exacerbating or relieving factors.  The veteran 
also reported occasional swelling of the left wrist.  

Upon physical evaluation of the left wrist by VA in April 
2006, the veteran demonstrated painful range of motion of the 
left wrist.  Radial and ulnar deviation were to 15 and 45 
degrees, respectively and flexion and extension to 35 and 25 
degrees, respectively.  He had 5/5 motor strength in left 
wrist flexion and extension.  There was moderate tenderness 
to deep palpation over the dorsum of the left wrist at the 
base of the left thumb.  

Although the April 2006 VA examination report discloses that 
the veteran described a myriad of symptoms associated with 
his left wrist disability, he clearly retained substantial 
and useful motion of it.  The Board notes that the limitation 
of left wrist motion due to pain that the veteran complains 
of does not meet the criteria for ankylosis because such 
limitation does not represent the overall disability picture 
as it is limited to every month, as opposed to something 
being experienced on a constant basis.  

The Board notes that when the veteran is already receiving 
the maximum disability rating available based on 
symptomatology that includes limitation of motion, as in this 
case, it is not necessary to consider whether 38 C.F.R. §§ 
4.40 and 4.45 are applicable.  Johnston v. Brown, 10 Vet. 
App. 80 (1997).

The Board acknowledges the veteran's complaints regarding the 
symptoms and problems he experiences as a result of his non-
dominant left wrist disability.  However, the evidence shows 
that despite his disability, the veteran is still able to 
function and use his non-dominant left wrist on a daily 
basis.  As previously stated, at the most, the veteran 
experienced pain in his left wrist approximately once a 
month.  Additionally, the veteran has been able to use his 
left wrist while performing his job as a weapons teacher.  
The evidence does not show and the veteran does not suggest 
that he has been required to change occupations because of 
his left wrist disability.  In sum, when all pertinent 
disability factors are considered, the evidence clearly 
establishes that the veteran retains useful motion of his 
left wrist.  Accordingly, a higher evaluation is not 
warranted on the basis of functional impairment of the lumbar 
spine.  38 C.F.R. §§ 4.40, 4.45, 4.59.

The Board has also considered all other potentially 
applicable provisions of 38 C.F.R. Parts 3 and 4, whether or 
not they have been raised by the veteran, as required by 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The Board 
has found no other section that provides a basis upon which 
to assign a higher disability evaluation or separate 
compensable evaluation for the disability.

In particular, the Board has considered whether a higher 
evaluation of 20 percent  evaluation is warranted under 
38 C.F.R. § 4.71a, Diagnostic Codes 5003 (degenerative 
arthritis) and Diagnostic Code 5010 (traumatic 
arthritis)(2006) but has determined that a higher evaluation 
is not warranted under either one of the aforementioned 
Diagnostic Codes as X-rays studies, conducted by VA in April 
2006, failed to confirm the presence of any left wrist 
arthritis.

In summary, for the reasons and bases expressed above, the 
Board has concluded that the veteran is not entitled to an 
increased rating for his left wrist disability.



Entitlement to an increased rating for hypertension, 
currently evaluated as 10 percent disabling.

Specific rating criteria

The RO has assigned a 10 percent disability evaluation to the 
service-connected hypertension pursuant to Diagnostic Code 
7101.  See 38 C.F.R. § 4.104, Diagnostic Code 7101.  Pursuant 
to that code, hypertensive vascular disease with diastolic 
pressure of predominantly 130 or more is evaluated as 60 
percent disabling.  Diastolic pressure of predominantly 120 
or more is evaluated as 40 percent disabling.  Diastolic 
pressure of predominantly 110 or more is evaluated as 20 
percent disabling.  Diastolic pressure of predominantly 100 
or more, or systolic pressure predominately 160 or more is 
evaluated as 10 percent disabling.  This is also the minimum 
evaluation for an individual with a history of diastolic 
pressure predominately 100 or more that requires continuous 
medication for control.  Id.

This regulation further states that hypertension or isolated 
systolic hypertension must be confirmed by readings taken two 
or more times on at least three different days.  The term 
hypertension means that the diastolic pressure is 
predominately 90 millimeters or greater, and isolated 
systolic hypertension means that the systolic blood pressure 
is predominately 160 millimeters or greater with a diastolic 
blood pressure of less than 90 millimeters.  Hypertension 
that is due to aortic insufficiency or hyperthyroidism, which 
is usually the isolated systolic type, is to be evaluated as 
part of the condition causing it rather than a separate 
evaluation.  Id.  

Analysis

After a careful review of the evidence of record, the Board 
finds that an increased evaluation for service-connected 
hypertension is not warranted.  In reaching the foregoing 
determination, the Board notes that upon review of blood 
pressure readings, conducted both by private and VA 
examiners, the majority of diastolic and systolic pressures 
have remained less than 110 and 200, respectively (see, 
reports, prepared by Johns Hopkins Asthma and Allergy Center, 
dated in 2004 and 2005, and April 2006 VA examination 
report). 

Therefore, the weight of the evidence is that the veteran's 
disability does not meet or approximate the criteria for an 
evaluation in excess of 10 percent.  38 C.F.R. §§ 4.7, 4.21 
(2006).  The doctrine of reasonable doubt is not for 
application, and the claim is denied.  38 U.S.C.A. § 5107(b) 
(2006).

The Board notes in passing that the veteran has not in 
connection with this appeal indicated, nor presented evidence 
to support the premise, that his service-connected 
disabilities result in marked interference with employment or 
frequent periods of hospitalization as to render 
impracticable the application of the regular schedular 
standards.  See 38 C.F.R. § 3.321(b) (2006) [extraschedular 
rating criteria].  In this regard, the Board notes that the 
veteran currently works as a "weapon teacher."  
Accordingly, in the absence of the matter being raised by the 
veteran or adjudicated by the RO, the Board will not address 
the veteran's entitlement to an extraschedular rating.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).  In the event the 
veteran believes consideration of an extraschedular rating 
for any of his service-connected disabilities is in order 
because it presents an exceptional or unusual disability 
picture, he may raise this matter with the RO.


ORDER

Service connection for a bilateral shoulder condition, to 
include as secondary to service-connected gout is denied.

Service connection for a bilateral elbow condition, to 
include as secondary to service-connected gout is denied. 

An increased evaluation for low back disability is denied. 

An increased evaluation for left wrist disability is denied. 

An increased evaluation for hypertension is denied. 


REMAND

Whether new and material evidence has been submitted to 
reopen a claim for service connection for hearing loss.

VCAA notice in a new and material evidence claim (1) must 
notify a claimant of the evidence and information that is 
necessary to reopen the claim and (2) must notify the 
claimant of the evidence and information that is necessary to 
establish entitlement to the underlying benefit sought by the 
claimant.

The VCAA requires, in the context of a claim to reopen, that 
VA look at the bases for the denial in the prior decision and 
to respond with a notice letter that describes what evidence 
would be necessary to substantiate that element or elements 
required to establish service connection that were found 
insufficient in the previous denial.  Therefore, the question 
of what constitutes material evidence to reopen a claim for 
service connection depends on the basis on which the prior 
claim was denied.  Failure to provide this notice is 
generally prejudicial.  
Kent v. Nicholson, 20 Vet. App. 1 (2006).

With regard to the application to reopen the claim for 
service connection for hearing loss, the veteran has not 
received the notice required by Kent. 

Accordingly, the case is REMANDED to the RO, via the AMC, for 
the following action:

1.  With regard to the issue of whether 
new and material evidence has been 
received to reopen a previously denied 
claim for service connection for 
bilateral hearing loss, provide the 
veteran with the notice required by 
Kent, including notice of the basis for 
the RO's prior denial of hearing loss 
in February 1986.

2.  Readjudicate the new and material 
evidence claim on appeal.  If the benefit 
sought on appeal remains denied, issue a 
supplemental statement of the case.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
JOHN Z. JONES
Acting Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


